Execution Copy

 

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of March 5, 2008, among ENSERCO ENERGY
INC., a South Dakota corporation (the “Borrower”), FORTIS CAPITAL CORP.
(“Fortis”), a Connecticut corporation, as a Bank, an Issuing Bank and as
Administrative Agent, Documentation Agent and Collateral Agent for the Banks (in
such capacity, the “Agent”), BNP PARIBAS ("BNP Paribas”), a bank organized under
the laws of France, as an Issuing Bank and a Bank, U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), a national banking association, as a Bank, SOCIETE
GENERALE, a bank organized under the laws of France, as a Bank (“SocGen”), and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), a bank
organized under the laws of Japan, acting through its New York Branch, as a
Bank, and each other financial institution which may become a party hereto
(collectively, the “Banks”).

WHEREAS, the Borrower, Agent and the Banks entered into that certain Second
Amended and Restated Credit Agreement, dated to be effective as of June 1, 2006,
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Banks agree to an amendment to the
Credit Agreement and the Banks are willing to do so subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.         Defined Terms. All capitalized terms used but not otherwise defined
in this Amendment shall have the meaning ascribed to them in the Credit
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.

2.         Amendments to Credit Agreement. The Credit Agreement is hereby
amended commencing on the Effective Date (as hereinafter defined) as follows:

(a)       Definition of Performance L/C. The definition of “Performance L/C” is
amended to read as follows:

“‘Performance L/C’ means any Letters of Credit securing counterparties for
performance under Product contracts:

 

(a)

with an expiry date of 90 days or less, or

(b)       with an expiry date of 365 days or less, which Letter of Credit may
contain a clause providing for automatic renewal of the expiry date for periods
of up to 365 days with a 90-day minimum notice of non-



renewal, provided that the aggregate L/C Obligations with respect to such
Letters of Credit may not exceed $5,000,000.00.”

3.         Effectiveness of Amendment. This Amendment shall be effective on the
date the Agent receives the consent of the Required Banks and an executed copy
of this Amendment.

4.         Post-Effectiveness Agreement. The Borrower, the Agent and the Banks
agree that, as soon as practicable following the Effective Date of this
Amendment, the Borrower may establish one or more Bank Blocked Accounts at Wells
Fargo Bank, N.A., provided that each such account is subject to a Blocked
Account Agreement in form and substance satisfactory to the Agent, and that such
accounts will be considered Bank Blocked Accounts for purposes of the Credit
Agreement.

 

5.

Ratifications, Representations and Warranties.

(a)       The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. Borrower and the Banks agree that the
Credit Agreement, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms.

(b)       To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms each representation and warranty set forth in the Credit
Agreement as if such representations and warranties were made on the even date
herewith, and further represents and warrants (i) that there has occurred since
the date of the last financial statements delivered to the Banks no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) that no Event of Default exists on the date
hereof, and (iii) that the Borrower is fully authorized to enter into this
Amendment. THE BORROWER ACKNOWLEDGES THAT THE CREDIT AGREEMENT PROVIDES FOR A
CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE PART OF THE BANKS AND
THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY REVOLVING
LOAN OR TO ISSUE ANY LETTER OF CREDIT. THE BORROWER REPRESENTS AND WARRANTS TO
THE BANKS THAT THE BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING
BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

6.         Benefits. This Amendment shall be binding upon and inure to the
benefit of the Banks and the Borrower, and their respective successors and
assigns; provided, however, that Borrower may not, without the prior written
consent of the Banks, assign any rights, powers, duties or obligations under
this Amendment, the Credit Agreement or any of the other Loan Documents.



7.         Governing Law. THIS AMEDMENT IS GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES OF THAT STATE.

8.         Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Amendment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

9.         Entire Agreement. THIS CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

10.       Reference to Credit Agreement. The Credit Agreement and the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement to the Credit Agreement shall mean a reference
to the Credit Agreement as amended hereby.

11.       Loan Document. This Amendment is a “Loan Document” as defined and
described in the Credit Agreement, and all of the terms and provisions of the
Credit Agreement relating to the Loan Documents shall apply hereto.

12.       Counterparts. This Amendment may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.

 

[remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ENSERCO ENERGY INC.,

a South Dakota corporation

 

 

By:

/s/ Thomas M. Ohlmacher
Thomas M. Ohlmacher
President and Chief Operating Officer

 

350 Indiana Street, Suite 400

Golden, Colorado 80401

Attention: Thomas M. Ohlmacher

Telephone: (303) 568-3261

Facsimile: (303) 568-3250

 



FORTIS CAPITAL CORP.,

as Agent

 

 

By:

/s/ Chad Clark
Name: Chad Clark
Title: Director


 

By:

/s/ Irene C. Rummel
Name: Irene C. Rummel
Title: Director

 

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332



FORTIS CAPITAL CORP.,

as a Bank and an Issuing Bank

 

 

By:

/s/ Chad Clark
Name: Chad Clark
Title: Director


 

By:

/s/ Irene C. Rummel
Name: Irene C. Rummel
Title: Director



 

 

15455 North Dallas Parkway

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 



BNP PARIBAS,

as an Issuing Bank and a Bank

 

 

By:

/s/ Keith Cox
Name: Keith Cox
Title:  Managing Director


 

By:

/s/ Jordan Nenoff
Name: Jordan Nenoff
Title: Director



 

787 Seventh Avenue

New York, NY 10019

Attention: Keith Cox

Phone: (212) 841-2575

Fax: (212) 841-2536



U.S. BANK NATIONAL ASSOCIATION,

as a Bank

 

 

By:

/s/ Heather A. Han
Name: Heather A. Han
Title:  Assistant Vice President



 

918 17th Street

DNCOBB3E

Denver, CO 80202

Attn: Monte Deckerd

Phone: (303) 585-4212

Fax: (303) 585-4362







SOCIETE GENERALE,

as a Bank

 

 

By:

/s/ Barbara Paulsen
Name: Barbara Paulsen
Title: Managing Director



 

1221 Avenue of the Americas

New York, NY 10020

Attn: Barbara Paulsen

Phone: (212) 278-6496

Fax: (212) 278-7953



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Bank

 

 

By:

/s/ Chan K. Park
Name: Chan K. Park
Title: SVP & Manager



1251 Avenue of the Americas

New York, NY 10020-1104

 

Attention:

Commodities & Structured Trade
Finance Group – Chan Park

Phone: (212) 782-5512

Fax: (212) 782-5871

 

 